DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 06th, 2022 has been entered.  By this amendment, claims 1 and 20 have been amended.  Claims 2-3, 16-18, and 24-31 previously been cancelled.  Accordingly, claims 1, 4-15 and 19-23 are pending in the present application in which claims 6-9, 11, 13-15, and 21-23 have been withdrawn from further consideration as being drawn to non-elected invention.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2015/0041777), of record, in view of Yi et al. (U.S. Pub. 2014/0353625), of record, and Baek et al. (U.S. Pub. 2014/0211103), newly cited.
Regarding claim 1, Chung 777 discloses an organic light emitting display apparatus (e.g. figures 7-9) comprising a plurality of pixels (e.g. figure 7, and clarified in annotated figure 8 below, pixels 80, each comprising 71R, 71G, and 71B, paragraphs [0048] and [0079]), each of the pixels comprising: a first mirror pattern 240 having an opening and completely surrounding the each of the pixels, the first mirror pattern 240 reflecting external light (e.g. figures 8 and 9, and clarified in annotated figure 8 below, the first mirror pattern 240 with opening completely surrounding the pixels 80 in the middle of figure 8, paragraph [0080]); a first sub pixel including a first light emitting structure positioned to emit first color light through the opening (e.g. figures 7-9, first sub pixel 71R, emitting first color red through the opening created by 240, paragraph [0079]); a second sub pixel including a second light emitting structure positioned to emit second color light through the opening (e.g. figures 7-9, second sub pixel 71G, emitting second color green through the opening created by 240, paragraph [0079]); a third sub pixel including a third light emitting structure positioned to emit third color light through the opening (e.g. figures 7-9, third sub pixel 71B, emitting third color blue through the opening created by 240, paragraph [0079]), and a pixel defining layer which is disposed between adjacent light emitting structures in the opening (figure 9, pixel defining layer 350, paragraph [0067], seen in figure 9 to be between adjacent light emitting structures within the opening created by 240, similar to that shown in figure 2 of the current application); wherein the first light emitting structure has a first organic light emitting layer, the second light emitting structure has a second organic light emitting layer, and the third light emitting structure has a third organic light emitting layer (e.g. as seen with respect to figures 7 and 9, the first, second, and third light emitting structures 71R, 71G, and 71B, respectively, have first, second, and third organic light emitting layers 720, as described in paragraph [0069]), and wherein the pixel defining layer disposed between the adjacent light emitting structures in the opening does not overlap any mirror pattern which reflects external light in a plan view (e.g. as seen with respect to annotated figures 8 and 9 below, the pixel defining layer 350 disposed between the adjacent light emitting structures within each pixel in the opening of the first mirror pattern 240 does not overlap any mirror pattern of 240 in the plan view, similar to that shown in figures 1 and 2 of the current application. See figure 2 of Chung 777 for where the cross-section of figure 8 is taken, corresponding to figure 9).

    PNG
    media_image1.png
    111
    884
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    426
    598
    media_image3.png
    Greyscale

Although, Chung 777 is silent with respect to disclosing the pixel defining layer is opaque.
Yi discloses an analogous organic light emitting display apparatus (e.g. figure 3), wherein the pixel defining layer is opaque (e.g. as disclosed in paragraph [0043)).

    PNG
    media_image4.png
    145
    890
    media_image4.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chung 777 such that the pixel defining layer is opaque since it was known in the art to form an opaque pixel defining layer in light emitting displays, as disclosed in Yi. One would have been motivated to have the pixel defining layer opaque in order to reduce light interference between sub pixels.
Chung and Yi are silent to wherein a black matrix overlapping edges of the first mirror pattern and not overlapping a center portion of the first mirror pattern disposed between adjacent pixels in a plan view.
However, Baek discloses in a same field of endeavor, an organic light emitting display apparatus including, inter-alia, wherein each of the pixels PX including a first mirror pattern P1-P4 and wherein a black matrix BM overlapping edges of the first mirror pattern P1-P4 that reflecting external light and not overlapping a center portion of the first mirror pattern P1-P4 disposed between adjacent pixels PX in a plan view (see paragraphs [0127]-[0132] and figs. 6-11, note that, the black matrix BM extended along sidewall of the first mirror pattern P1-P4 and cover edges of the first mirror pattern P1-P4 and does not cover the center portion of the first mirror pattern P1-P4, Baek further discloses that the sub-optical patterns be composed of materials that reflects one or more light having predetermined wavelengths (see paragraph [0144]).

    PNG
    media_image5.png
    639
    765
    media_image5.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Baek into the microelectronic assembly of Chung in order to enable a black matrix overlapping edges of the first mirror pattern that reflecting external light and not overlapping a center portion of the first mirror pattern disposed between adjacent pixels in a plan view in the microelectronic assembly of Chung to be formed in order to prevent light leakage (see paragraph [0247] of Baek).  Furthermore, the technique would avoid deterioration of multiple viewing angle characteristics of the display device (see paragraph [0014] of Baek).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Regarding claim 5, Chung 777 in view of Yi and Baek disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses the first sub pixel, the second sub pixel and the third sub pixel are arranged in a first direction (as seen in figure 7, the sub-pixels 71R, 71G, and 71B are arranged in the first (horizontal) direction). 
Regarding claim 10, Chung 777 in view of Yi and Baek disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses a sealing substrate, wherein the first mirror pattern is disposed on the sealing substrate (figure 9, sealing substrate 210, paragraph [0056]).
Regarding claim 12, Chung 777 in view of Yi and Baek disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses the first sub pixel comprises a first sub pixel electrode and the first light emitting structure is disposed on the first sub pixel electrode, the second sub pixel comprises a second sub pixel electrode and the second light emitting structure is disposed on the second sub pixel electrode, the third sub pixel comprises a third sub pixel electrode and the third light emitting structure is disposed on the third sub pixel electrode (e.g. as seen with respect to figures 7 and 9, each of the sub pixels comprise a sub pixel electrode 710 and a light emitting structure 720 disposed on the sup pixel electrode, paragraphs [0048] and [0069]), and wherein the first, second, and third sub pixel electrodes are connected to first, second, and third thin film transistors, respectively (Chung: e.g. as anticipated or obvious with respect to figures 1 and 9, and paragraph [0039], each sub pixel is connected to corresponding thin film transistors T1, which are shown explicitly in figure 9, and further disclosed in paragraph [0065]), and do not overlap the first, second, and third thin film transistors (Chung: as anticipated or obvious with respect to figure 9, the interpreted sub pixel electrodes 710 do not overlap with the thin film transistors (especially in the side view direction of figure 9), similar to that shown in figure 2 of the current application).
Regarding claim 19, Chung 777 in view of Yi and Baek disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses the first sub pixel electrode overlaps with the first organic light emitting layer, the second sub pixel electrode overlaps with the second organic light emitting layer, and a third sub pixel electrode overlaps with a third organic light emitting layer (e.g. as seen with respect to figures 7-9, and disclosed in paragraph [0048], the first, second, and third sub-pixel electrodes 710 overlap their corresponding organic emitting layers 720), and wherein the first light emitting structure, the second light emitting structure, and the third light emitting structure further comprises an opposite electrode covering the first sub pixel, the second sub pixel, and the third sub pixel (figure 9, e.g. opposite electrode 730 covering the light emitting layers of the first, second, and third sub-pixels, paragraph [0048]). 
Regarding claim 20, Chung 777 discloses an organic light emitting display apparatus (e.g. figures 7-9), comprising: a base substrate (figure 9, e.g. base substrate 110); a first sub pixel electrode disposed on the base substrate in a first sub pixel (figures 7 and 9, e.g. first sub pixel electrode 710 in first sub pixel 71R, paragraph [0048]) and connected to a first thin film transistor (e.g. figures 1 and 9, first thin film transistor T1 paragraph [0039]); a second sub pixel electrode disposed on the base substrate in a second sub pixel, connected to a second thin film transistor and spaced apart from the first sub pixel electrode (figures 7 and 9, e.g. second sub pixel electrode 710 in second sub pixel sub pixel 71G, paragraph [0048], see to be connected to a second thin film transistor adjacent to first thin film transistor T1, and spaced apart from first sub pixel 71R in figure 7, and spaced apart from adjacent sub pixel electrodes 710 in figure 9. Furthermore, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04); a pixel defining layer disposed between the first sub pixel electrode and the second sub pixel electrode (e.g. figure 9, pixel defining layer 350, paragraph [0048], anticipated or obvious to between the first and second sub pixel electrodes 710, as seen in figure 9); and a first mirror pattern 240 overlapping the pixel defining layer 350, having an opening, and completely surrounding the first sub pixel electrode and the second sub pixel electrode, the first mirror pattern 240 reflecting external light (e.g. figures 8 and 9, and annotated figure 8 above with respect to claim 1, first mirror pattern 240, paragraph [0080], seen to have an opening such that the first mirror pattern 240 completely surrounds the first and second sub pixels 71R and 71G, and therefore the first and second sub pixel electrodes 710, as see with respect to figures 7-9), wherein the pixel defining layer disposed between the first sub pixel electrode and the second sub pixel electrode in the opening does not overlap any mirror pattern which reflects external light in a plan view (e.g. as seen with respect to annotated figures 8 and 9 above, the pixel defining layer 350 disposed between the adjacent light emitting structures within each pixel 80 in the opening of the first mirror pattern 240 does not overlap any mirror pattern of 240 in the plan view, similar to that shown in figures 1 and 2 of the current application. See figure 2 of Chung 777 for where the cross-section of figure 8 is taken, corresponding to figure 9). 

    PNG
    media_image1.png
    111
    884
    media_image1.png
    Greyscale

Chung 777 is silent with respect to disclosing the pixel defining layer is opaque.
However, Yi discloses an analogous organic light emitting display apparatus (e.g. figure 3), wherein the pixel defining layer is opaque (e.g. as disclosed in paragraph [0043]). 
Therefore, it is respectfully submitted that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chung 777 such that the pixel defining layer is opaque since it was known in the art to form an opaque pixel defining layer in light emitting displays, as disclosed in Yi. One would have been motivated to have the pixel defining layer opaque in order to reduce light interference between sub pixels.
Chung and Yi are silent to wherein a black matrix overlapping edges of the first mirror pattern and not overlapping a center portion of the first mirror pattern disposed between adjacent pixels in a plan view.
However, Baek discloses in a same field of endeavor, an organic light emitting display apparatus including, inter-alia, wherein each of the pixels PX including a first mirror pattern P1-P4 and wherein a black matrix BM overlapping edges of the first mirror pattern P1-P4 that reflecting external light and not overlapping a center portion of the first mirror pattern P1-P4 disposed between adjacent pixels PX in a plan view (see paragraphs [0127]-[0132] and figs. 6-11, note that, the black matrix BM extended along sidewall of the first mirror pattern P1-P4 and cover edges of the first mirror pattern P1-P4 and does not cover the center portion of the first mirror pattern P1-P4, Baek further discloses that the sub-optical patterns be composed of materials that reflects one or more light having predetermined wavelengths (see paragraph [0144]).

    PNG
    media_image5.png
    639
    765
    media_image5.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Baek into the microelectronic assembly of Chung in order to enable a black matrix overlapping edges of the first mirror pattern that reflecting external light and not overlapping a center portion of the first mirror pattern disposed between adjacent pixels in a plan view in the microelectronic assembly of Chung to be formed in order to prevent light leakage (see paragraph [0247] of Baek).  Furthermore, the technique would avoid deterioration of multiple viewing angle characteristics of the display device (see paragraph [0014] of Baek).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2015/0041777), of record, in view of Yi et al. (U.S. Pub. 2014/0353625), of record, and Baek et al. (U.S. Pub. 2014/0211103), newly cited, as applied to claim 1 above, and further in view of Kim (US 2015/0102317 A1, prior art of record). 
Regarding claim 4, Chung 777 in view of Yi and Baek disclose the organic light emitting display apparatus of claim 1 wherein the pixel defining layer comprises an organic insulation material (e.g. paragraph [0067] of Chung 777 discloses the pixel defining layer 350 to comprise various organic insulation materials (i.e. polyimides and polyacrylates)).
Chung 777, Yi and Baek are silent with respect to disclosing the pixel defining layer comprises carbon black.
However, Kim discloses a pixel defining (310) layer comprises carbon black (e.g. as disclosed in paragraph [0147]).
Therefore, it is respectfully submitted that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chung 777 in view of Yi and Baek such that the pixel defining layer comprises carbon black since Chung 777 in view of Yi and Baek disclose having an opaque pixel defining layer, and carbon black is an opaque material, and was known to be used in pixel defining layers, as taught by Kim.  Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07.  One would have been motivated to have carbon black in the pixel defining layer since it is an opaque material predictable results.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 10, 12, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, with respect to independent claims 1 and 20, Applicant contend that the prior art does not teach or suggest a black matrix which overlaps edges of the first mirror pattern that reflects external light and not overlaps a center portion of the first mirror pattern disposed between adjacent pixels in a plan view.
However, it is respectfully submitted that Applicant’s argument is not persuasive because particularly, Chung 777 discloses a first mirror pattern 240 having an opening and completely surrounding the each of the pixels, the first mirror pattern 240 reflecting external light (e.g. figures 8 and 9, and clarified in annotated figure 8 below, the first mirror pattern 240 with opening completely surrounding the pixels 80 in the middle of figure 8, paragraph [0080]).

    PNG
    media_image1.png
    111
    884
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    630
    media_image2.png
    Greyscale

Although, Chung and Yi are silent to wherein a black matrix overlapping edges of the first mirror pattern and not overlapping a center portion of the first mirror pattern disposed between adjacent pixels in a plan view.
However, Baek discloses in a same field of endeavor, an organic light emitting display apparatus including, inter-alia, wherein each of the pixels PX including a first mirror pattern P1-P4, wherein the first mirror pattern reflecting external light, and wherein a black matrix BM overlapping edges of the first mirror pattern P1-P4 that reflects external light and not overlapping a center portion of the first mirror pattern P1-P4 disposed between adjacent pixels PX in a plan view (see paragraphs [0127]-[0132] and figs. 6-11, note that, the black matrix BM extended along sidewall of the first mirror pattern P1-P4 and cover edges of the first mirror pattern P1-P4 and does not cover the center portion of the first mirror pattern P1-P4, Baek further discloses that the sub-optical patterns be composed of materials that reflects one or more light having predetermined wavelengths (see paragraph [0144]).

    PNG
    media_image5.png
    639
    765
    media_image5.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Baek into the microelectronic assembly of Chung in order to enable a black matrix overlapping edges of the first mirror pattern that reflects external light and not overlapping a center portion of the first mirror pattern disposed between adjacent pixels in a plan view in the microelectronic assembly of Chung to be formed in order to prevent light leakage (see paragraph [0247] of Baek).  Furthermore, the technique would avoid deterioration of multiple viewing angle characteristics of the display device (see paragraph [0014] of Baek).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee 			U.S. Pub. 2009/0236976	Sep. 24, 2009.
Cok 			U.S. Pub. 2003/0230972	Dec. 18, 2003.
Zhang et al.		U.S. Patent 9,997,583	Jun. 12, 2018.
Tanaka et al.		U.S. Patent 9,070,900	Jun. 30, 2015.
Magno et al.		U.S. Pub. 2003/0214691	Nov. 20, 2003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892